      Case 4:20-cv-02154 Document 18 Filed on 09/18/20 in TXSD Page 1 of 3




                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS

 Terri Pepper,

                          Plaintiff,                Case No. 4:20-cv-02154

 v.

 Life Protect 24/7, Inc. d/b/a
 Life Protect 24/7,

                          Defendant.



  PLAINTIFF’S SUPPLEMENT TO MEMORANDUM OF LAW IN OPPOSITION TO
        DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT
       Terri Pepper (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C., files the

instant supplement to the memorandum of law in opposition to the motion to dismiss filed by

Defendant Life Protect 24/7, Inc. d/b/a Life Protect 24/7 (Defendant):

 Plaintiff stated a Viable Claim under §302.101 of the Texas Business & Commerce Code

       §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging in

telephone solicitation from a location in this state or to a purchaser located in this state unless the

seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

       Plaintiff alleges in the Amended Complaint that “Defendant violated § 302.101 of the

Texas Business & Commercial Code when its representatives engaged in continuous and repetitive

telephone solicitation of Plaintiff without obtaining a registration certificate from the Office of the

Secretary of State.” (Am. Comp. ¶ 41.)

       That is a straightforward assertion which must be taken as true under Fed. R. Civ. P.

12(b)(6) at the pleading stage.   Plaintiff pleaded in the amended complaint that Defendant made
     Case 4:20-cv-02154 Document 18 Filed on 09/18/20 in TXSD Page 2 of 3




solicitation calls to Plaintiff’s cell phone. Plaintiff will demonstrate this through discovery.

Defendant has not provided any basis to short-circuit the process and dismiss this count.

CONCLUSION

       For these reasons, and the reasons stated in the opposition to the motion to dismiss,

Defendant’s motion to dismiss should be denied.

                                             Respectfully submitted,

                                             By: s/ Amy L. Bennecoff Ginsburg
                                             Amy L. Bennecoff Ginsburg, Esq.
                                             Kimmel & Silverman, P.C.
                                             30 East Butler Pike
                                             Ambler, PA 19002
                                             Phone: 215-540-8888
                                             Facsimile: 877-788-2864
                                             Email: aginsburg@creditlaw.com


                                     CERTIFICATE OF SERVICE

       I, Amy L.B. Ginsburg, hereby certify that I served a true and correct copy of the foregoing

supplemental statement to the below parties via ECF.

                                     Christopher M. Jordan
                                     TX State Bar No. 4087817
                                     MUNSCH HARDT KOPF &HARR, P.C.
                                     700 Milam Street, Suite 2700
                                     Houston, Texas 77002
                                     Telephone: (713) 222-4015
                                     Fax: (713) 222-5834
                                     Email: cjordan@munsch.com
                                     Attorneys for Defendant

                                     BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                     Matthew C. Arentsen, pro hac vice pending
                                     Jesse D. Sutz, pro hac vice pending
                                     410 17th Street, Suite 2200
                                     Denver, Colorado 80202
                                     Phone: 303.223.1100
     Case 4:20-cv-02154 Document 18 Filed on 09/18/20 in TXSD Page 3 of 3




/s/ Amy L.B. Ginsburg
